DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 7 recites “an image selection circuit coupled to the image sensor array…” (emphasis added). It is unclear and indefinite as to which of the first image sensor array or second sensor array (or both arrays) the image selection circuit is to be coupled to. Claims 9-14 depend from claim 8 and do not remedy the deficiencies of claim 8. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2007/0024737 A1).

Claim 1, Nakamura teaches an imaging system comprising:
an image sensor (see digital camera of Fig. 7) comprising:
a first image sensor array to generate first image data for a first image (first image sensor 12 outputs a first image; paragraph 0048), the first image sensor array having a first capture gain (image sensors inherently have a capture gain), 

an image selection circuit (controller and timing generator 40; paragraph 0053) coupled to the first image sensor array (controller and timing generator 40 controls the first image sensor 12; paragraph 0051 and Fig. 7) and the receiver to receive the first image data and the second image data (controller and timing generator 40 controls the MUX 34; paragraph 0053 and Fig. 7) and select one of the first image data and the second image data according to one or more image selection criteria, and at least one of the first image data and the second image data (one of the image signals is selected by MUX 34, which is controlled by controller 40, based on zoom; see paragraph 0066-0067 and Fig. 7), and 
a transmitter coupled to the image selection circuit to transmit the selected one of the first image data and the second image data from the image sensor (signal processor ASP 22 is coupled to MUX 34 to transmit the selected image data to A/D converter 46; paragraph 0066 and Fig. 7); and
a second image sensor array (second image sensor 14; paragraph 0066) coupled to the image sensor to generate the second image data for the second image (image signal from the second image sensor 14 supplied to MUX 34; paragraph 0066), the second image sensor array having a second capture gain, wherein the first and second capture gains are different (timing generator 40 adjusts gain of second image sensor 14 on the basis of a light-measuring sensor; paragraph 0075. The gain of the first image sensor 12 is unchanged).

Claim 2, Nakamura further teaches further comprising:


Claim 3, Nakamura further teaches a display to display the processed image (image is displayed on color LCD 70; paragraph 0058).

Claim 4, Nakamura further teaches wherein: the first image and the second image are captured substantially concurrently (first image sensor 12 and second image sensor 14 are simultaneously driven to capture images; paragraph 0083).

Claim 8, Nakamura teaches an image sensor (see digital camera of Fig. 7) comprising:
a first image sensor array to generate first image data for a first image (first image sensor 12 outputs a first image; paragraph 0048), the first image sensor array having a first capture gain (image sensors inherently have a capture gain);
a receiver to receive (multiplexer MUX 34; paragraph 0052), into the image sensor, second image data captured by a second image sensor array for a second image (MUX 34 receives second sensor output from second image sensor 14; paragraph 0058), the second image sensor array having a second capture gain, wherein the first and second capture gains are different (timing generator 40 adjusts gain of second image sensor 14 on the basis of a light-measuring sensor; paragraph 0075. The gain of the first image sensor 12 is unchanged);
an image selection circuit (controller and timing generator 40; paragraph 0053) coupled to the image sensor array and the receiver (controller and timing generator 40 controls the MUX 
a transmitter coupled to the image selection circuit to transmit the selected one of the first image data and the second image data from the image sensor (signal processor ASP 22 is coupled to MUX 34 to transmit the selected image data to A/D converter 46; paragraph 0066 and Fig. 7).

Claim 9, Nakamura further teaches wherein: the first image and the second image are captured substantially concurrently (first image sensor 12 and second image sensor 14 are simultaneously driven to capture images; paragraph 0083).

Claim 10, Nakamura further teaches wherein: the first image includes a scene (lens 2 forms an image of a scene on first image sensor 12; paragraph 0048); and
the second image includes the scene (lens 3 forms an image of the scene on second image sensor 14; paragraph 0048).

Claims 15-17 are analyzed and rejected as method claims for performing the steps of the functions of claims 8-10, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Cheng (US 2017/0126966 A1).

Claim 5, Nakamura teaches the imaging system of claim 1, but is silent regarding wherein the first and second image sensor arrays possess different image capture characteristics, wherein the image capture characteristics include at least one of: 
pixel size;
sensitivity;
read noise;
exposure time; and
spectrum.
Cheng teaches wherein an imaging system (camera system 300; paragraph 0027 and Fig. 3) comprises first and second image sensor arrays (first camera 160 and second camera 170; paragraph 0027 and Fig. 3), wherein the first and second image sensor arrays possess different image capture characteristics, wherein the image capture characteristics include at least one of: 
pixel size;
sensitivity;
read noise;

spectrum (first camera 160 captures images to output RGB data, second camera 170 is capable of outputting RGB-IR data; paragraph 0028).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the dual camera device of Cheng with the first and second imaging arrays of Nakamura in order to capture IR images to identify facial features for further analysis and gaze detection (see paragraph 0008, 0031 of Cheng). 

Claim 6, Cheng further teaches wherein the one or more image selection criteria include at least one of: 
noise;
dynamic range;
resolution;
brightness;
a quantity of features;
a quality of features;
a presence of text;
facial recognition (“first images captured by the first camera can be selected according to the results of face detection and gaze detection;” paragraph 0033); and
facial expression recognition.

Claim 11, Nakamura teaches the image sensor of claim 8, but is silent regarding wherein the first image sensor array generating the first image data for the first image, and the second 
pixel size;
sensitivity;
read noise;
exposure time; and
spectrum.
Cheng teaches wherein an imaging system (camera system 300; paragraph 0027 and Fig. 3) comprises first and second image sensor arrays (first camera 160 and second camera 170; paragraph 0027 and Fig. 3), wherein the first and second image sensor arrays possess different image capture characteristics, wherein the image capture characteristics include at least one of: 
pixel size;
sensitivity;
read noise;
exposure time; and
spectrum (first camera 160 captures images to output RGB data, second camera 170 is capable of outputting RGB-IR data; paragraph 0028).

Claim 12, Cheng further teaches wherein the one or more image selection criteria include at least one of: noise;
dynamic range;
resolution;
brightness;

a quality of features;
a presence of text;
facial recognition (“first images captured by the first camera can be selected according to the results of face detection and gaze detection;” paragraph 0033); and
facial expression recognition.

Claims 18 and 19 are analyzed and rejected as method claims for performing the steps of the functions of claims 5 and 6, respectively.

Claims 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Neglur (US 9,594,434 B1).

Claim 7, Nakamura teaches the imaging system of claim 1, but is silent regarding wherein: the receiver is a Mobile Industry Processor Interface (MIPI) receiver; and the transmitter is a MIPI transmitter.
However, components that communicate using the MIPI standard is well-known in the art. 
Neglur teaches wherein a the receiver is a Mobile Industry Processor Interface (MIPI) receiver; and the transmitter is a MIPI transmitter (“For image sensors, each sensor can have a MIPI transmitter and a MIPI receiver;” col. 4, lines 60-65).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the MIPI standard disclosed by Neglur with 

Claim 13, Nakamura teaches the image sensor of claim 8, but is silent regarding wherein: the receiver is a Mobile Industry Processor Interface (MIPI) receiver; and the transmitter is a MIPI transmitter.
Neglur teaches wherein a the receiver is a Mobile Industry Processor Interface (MIPI) receiver; and the transmitter is a MIPI transmitter (“For image sensors, each sensor can have a MIPI transmitter and a MIPI receiver;” col. 4, lines 60-65).

Claim 20 is analyzed and rejected as a method claim for performing the steps of the functions of claim 13. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Janson (US 2008/0218613 A1).

Claim 14, Nakamura teaches the image sensor of claim 8, but is silent regarding wherein the image sensor is comprised of a single integrated circuit. However, in this case, selecting a given circuit design would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Janson teaches wherein the components of an image sensor (see Fig. 1 of Janson) can be implemented in a single integrated circuit (“one or more of the functions shown as separate blocks in FIG. 1, such as the digital multiplexer control elements 34 and 36, the DRAM buffer 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Janson with that of Nakamura in order to consolidate the circuits and reduce the physical space required to implement the functions of the image sensor of Nakamura.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696